               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        ROCK HILL DIVISION

 Mary Teresa Doherty,             )           C/A No.: 0:19-211-TLW-SVH
                                  )
                  Plaintiff,      )
                                  )
       vs.                        )
                                  )                     ORDER
 State Farm Fire and Casualty     )
 Company and Jay Killen Insurance )
 Agency, Inc.,                    )
                                  )
                  Defendants.     )
                                  )

      Plaintiff, proceeding pro se, brought this action to resolve a claim she

made against her homeowner’s insurance. [ECF No. 1-1]. On August 20,

2019, the undersigned granted the motion of State Farm Fire and Casualty

Company (“State Farm”) to compel discovery responses from Plaintiff. [ECF

No. 29]. The order stated “Plaintiff is advised that failure to comply with the

court’s order may result in a recommendation that this case be dismissed for

failure to participate in discovery and/or sanctions, including payment of

State Farm’s attorneys’ fees and costs in preparing such motions.” Id. at 3.

On September 16, 2019, State Farm filed a motion to dismiss based on

Plaintiff’s failure to comply with the court’s order. [ECF No. 31]. As Plaintiff

is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising her of the importance of the
motion and of the need for her to file an adequate response by October 18,

2019. [ECF No. 34]. Plaintiff was specifically advised that if she failed to

respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to State Farm’s motion.

As such, it appears to the court that she does not oppose the motion and

wishes to abandon this action. Based on the foregoing, Plaintiff is directed to

advise the court whether she wishes to continue with this case and to file a

response to the motion to dismiss by November 5, 2019. Plaintiff is further

advised that if she fails to respond, the undersigned will recommend that this

action be dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d

69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



October 22, 2019                             Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
